Citation Nr: 1202343	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran had active duty for training from January 1992 to April 1992, and served on active duty from March 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In an attachment to his October 2008 VA Form 9, the Veteran requested a formal hearing with a Decision Review Officer in conjunction with his appeal.  However, in December 2008, he withdrew that request.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his currently diagnosed sleep apnea began in service.  His service treatment records do not reflect that he reported sleep interference or that sleep apnea was diagnosed.  However, the Veteran has reported in multiple written statements that others told him he snored, and that he had periods of fatigue and other symptoms he believed are indicative of sleep apnea.  He has also submitted several lay statements from fellow service members which contain their recollections of his snoring and sleep interference.  The Veteran's VA physician, Dr. Ocasio-Tascon, also commented in a March 2008 statement as to the possibility of the Veteran's sleep apnea having onset in service.  

The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Although Dr. Ocasio-Tascon's statement does not formally link the Veteran's currently diagnosed sleep apnea to his military service, the lay statements of the Veteran and his friends, plus Dr. Ocasio-Tascon's medical opinion letter, are enough to trigger VA's duty to assist by providing a VA examination.  For this reason, remand is required.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed sleep apnea.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Any indicated diagnostic tests should be completed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea onset during or is otherwise related to his military service.  Any opinion stated should be supported by a clear rationale, to include a discussion of the specific evidence on which the opinion is based.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to his last known address, and indicate whether any notice sent was undeliverable.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


